Citation Nr: 0712952	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-24 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for prostate cancer as 
secondary to the service-connected prostatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1973 to April 
1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In March 2006 the veteran testified at a Board hearing.  The 
Board brings to the RO's attention the veteran's August 2003 
claim for a temporary total disability rating for treatment 
of his prostate cancer, which was addressed in an April 2004 
deferred rating decision.  In June 2004 the veteran withdrew 
his claim of service connection for diabetes mellitus.  


FINDING OF FACT

The veteran's prostate cancer is related to his service-
connected prostatitis.  


CONCLUSION OF LAW

The veteran's service-connected prostate cancer is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree 
of aggravation of a non-service-connected disability caused 
by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection was recently 
amended.  The intended effect of this amendment is to conform 
VA regulations to the Allen decision.  71 Fed. Reg. 52, 744 
(Sept 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Since VA has been complying with Allen since 1995, the 
regulatory amendment effects no new liberalization or 
restriction in this appeal.

Service medical records show the veteran was treated for 
urethral discharge and chronic prostatitis.  VA treatment 
records from 2002 to 2003 reveal that the veteran in July 
2003 received a diagnosis of prostate cancer.  

The veteran was afforded a VA examination in March 2004.  The 
examiner cited two abstracts, which suggest that there was an 
increased risk for development of prostate cancer among those 
who suffer from chronic prostatitis.  Following a physical 
examination, the assessment was historical prostatitis, 
chronic, recent diagnosis of prostate cancer, not "as likely 
than not" caused by the veteran's chronic prostatitis.  The 
examiner stated that the abstracts were purely speculative 
and there was no direct cause and effect that has been proven 
in the medical literature between inflammatory conditions of 
the prostate/prostatitis and prostate cancer.  He stated that 
it is as likely as not that the prostate cancer was from a 
different etiology, one that is not attributed to the 
veteran's military service.  

In a medical statement, dated in August 2004, Dr. Peter J. 
Matthews noted that the veteran had a long-standing history 
of prostatitis and that may be a risk factor for prostate 
carcinoma.  He stated that it is not that the prostatitis 
itself that is the sole cause of the veteran's prostate 
carcinoma, but is may be a contributing factor with the 
chronic inflammation.  Dr. Matthews explained that he was 
unable to say to what percentage or degree prostatitis may 
play a role in the development of the veteran's disease, but 
it may have contributed to the early onset of his cancer.

The veteran was afforded a VA examination in September 2004, 
at which time the examiner noted that the question of whether 
his chronic prostatitis led to his prostate cancer was 
controversial as there have been studies which have shown 
that chronic inflammation does lead to cancer.  The examiner 
indicated that he was going to defer to a urologist.

A genitourinary examination was conducted in December 2004.  
At that time, the examiner noted that the veteran was 
referred to urology for an opinion, but the urologists were 
not available.  Following a review of the record and 
examination of the veteran, the clinical impression were 
adenocarcinoma of the prostate, with suspected metastases, 
status post radiation, and currently on hormonal therapy.  
The examiner opined, despite the articles noted, there were 
no studies proving a link between chronic prostatitis and 
adenocarcinoma of the prostate.  He stated that it was his 
opinion that the veteran's prostate cancer was not caused by 
his prostatitis.  

Lastly, the claims folder includes a February 2007 
independent medical expert opinion.  The opinion was rendered 
by the head of the prostate program at the George Washington 
University Cancer Institute.  The examiner commented that 
excess of 80 percent of prostate cancer patients, suffer from 
chronic prostatitis and prostate cancer.  He cited various 
medical literature, to include reports from John Hopkins 
University and studies by pathologists.  This research 
indicated an association between prostatitis and prostate 
cancer.  The examiner opined that there is a greater than 50 
percent chance that the veteran's aggressive prostate cancer 
has some if not most of its origin from genetic instability 
derived from his long standing prostatic inflammatory 
changes.  

While there are 2 negative opinions of record, they are 
outweighed by the February 2007 independent medical expert 
opinion.  The examiner after extensively researching 
pertinent scientific data and reviewing the claims folder 
opined that the veteran's prostate cancer is derived from his 
prostatic inflammatory changes.  His opinion is supported by 
the August 2004 statement from the private urologist.  
Therefore, in giving the veteran the benefit of the doubt, 
the Board finds that service connection is warranted for 
prostate cancer.  38 U.S.C.A. § 5107(b).  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), providing further 
guidance on VCAA notice requirements.  However, with regard 
to the benefit being granted by the Board in this decision, 
the Board need not consider the question of VCAA compliance 
at this juncture since there is no detriment to the veteran 
in light of the favorable disposition.  

ORDER

The appeal is granted.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


